               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 13-65-GF-BMM-003

                     Plaintiff,
                                            AMENDED ORDER
         vs.

 GARY JOSEPH CONTI,

                     Defendant.


      Upon consideration of the Motion and good cause appearing;

      IT IS ORDERED that the restitution be disbursed on a pro-rate basis to the

victims listed below for the following amounts. Discover Bank $18,972.16 and

Central Bank of Oklahoma $409,909.40.

      Discover Bank                  Central Bank of Oklahoma
      Discover Products Inc.         c/o Dale Prevett
      P.O. Box 3025                  P.O. Box 1768
      New Albany, OH 43054-3025 Owasso, OK 74055

      DATED this 16th day of March, 2020.




                                        1
